DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.

Claim Objections
Claims 1, 8, 9, 13 and 14 are objected to because of the following informalities:  
With respect to claim 1, line 12 “the generating operation” lacks proper antecedent basis;  
With respect to claim 8, line 19 “the generating operation” lacks proper antecedent basis;
With respect to claim 9, line 14 “the determination operation” lacks proper antecedent basis;
With respect to claim 13, line 19 “the generating operation” lacks proper antecedent basis; and
With respect to claim 14, line 12 “the generating operation” lacks proper antecedent basis.  
 Appropriate correction is required.
Response to Arguments
101 Rejection
The examiner disagrees with applicant’s assertion that the claims are integrated into a practical application.  The system, as claimed, recites a control unit and display, as pointed out by applicant.  However, these additional elements merely read as generic computer elements acting as tools for performing the abstract idea, as the control unit, i.e. computer, and display are used in their ordinary capacity e.g., to receive, store, or transmit data via display, without effecting the system or device itself.  Further, the display and what’s displayed, however maybe useful to a user, does not change to the computer or display itself, and therefore does not improve a computer technology.
The argued limitation of eliminating a manual check does not implement the abstract ideas into a practical application, as the limitation merely reads as an equivalent to the words “apply it”; mere instructions to apply an exception cannot provide an inventive concept.
Therefore, these additional elements fail to provide significantly more or implement the abstract idea into a practical application.

Art rejection
With respect to applicant’s arguments directed towards what is displayed.  The examiner would like to point out the limitation of what is displayed reads as printed matter.  To reiterate, what is displayed as claimed has no interrelationship with the controller or display themselves.  Meaning, the displayed information about the system does not change the function of the controller or display.  The displayed printed matter, as claimed, does not distinguish over the controller and display taught in the prior art, as the limitation lacks any new and unobvious functional relationship between the printed matter, i.e., what is displayed, and the substrate, the display, itself.
With respect to applicant’s arguments directed towards the newly presented amendments, please see the rejection below.  In addition, the examiner disagrees with applicant, as Ritter teaches a testable event in para. [0033], interpreted by the examiner as reading on the broadly recited “test run”.  The examiner suggests further defining the specifics of the test run to overcome Ritter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 and 13are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a general prediction value and a safety prediction value using at least one input signal, wherein the at least one input signal represents condition data relating to the functional components, wherein the general prediction value represents a predicted condition of at least the at least one general functional component, and wherein the safety prediction value represents a predicted condition of the at least one safety-critical functional component.  The “generating” steps fall into the abstract groupings of mathematical concepts simple enough to be performed as a mental process. As applicant’s specification discloses collecting information of a system and generating data related to that system using algorithmic math and data processing. This judicial exception is not integrated into a practical application because the generically claimed system, and generating steps involve a generically claimed control unit and display.  These elements are interpreted a computer element merely acting as tools for performing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically claimed components merely link the abstract idea to a technology without providing more.  The claim further recites the additional elements of “the safety prediction value is generated which represents a time frame for a maintenance operation on the at least one safety-critical functional component and/or a residual running time up to a maintenance operation on the at least one safety-critical functional component, and wherein the generating operation is carried out during part of an active operating time in the system in a continuous or cyclically repeated manner”.  The identified additional elements, i.e. a maintenance operation, has been interpreted as an intended use limitation, as the claim does not positively recite any active steps of the maintenance or how the system in maintained.  The limitation “for maintenance” and “in response to a determination that function components were active during a defined period, elimination a manual check of the functional components do not integrate the exception into a practical application or amount to significantly more than the exception because they are at best the equivalent of merely adding the words “apply it” to the claim.  

Claim 9 is rejected similar to claim 8 and, in addition, the control unit merely reads as a generic computer element that acts as a tool for performing the abstract idea without providing significantly more.  The claimed vehicle merely links the abstract idea to a technology without providing significantly more or implementing the abstract idea into a practical application.

Claim 10 recites generic computer elements like a display and an interface that merely act as tools for performing the abstract idea.  Further, the display reads a generic computer element that fails to meaningfully limit the claim because it does not require any particular application of the recited abstract idea, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  In addition, the claimed vehicle merely links the abstract idea to a technology without providing significantly more.

Claim 11 recites additional elements like a device, a vehicle door, another device that read generically without providing significantly more or integrating the abstract idea to a practical use.

Claim 13 is rejected similar to claim 8, as the generically claimed computer elements merely perform the abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorsten et al. (DE 10222187A1) in view of Ritter et al. (CN 102798535B).
With respect to claim 1, Torsten et al. teaches a method for determining a condition of a system (i.e. a motor vehicle, [0001]), wherein the system (i.e. vehicle) has at least one general functional component ([0002], for example brake pad/engine oil/air filter [0034) and at least one safety-critical functional component (i.e. safety-relevant components ([0002], for example a brake lining [0034]), wherein the method comprises: generating [0014] a general prediction value (i.e. specified mileage [0002]) and a safety prediction value (i.e. remaining time until the brake thickness [0014] is below a threshold) for the system (vehicle) using at least one input signal (i.e. current values related to mileage and brake lining) via a control unit (i.e. module [0024], and displaying (via 6) the general prediction value (i.e. specific mileage [0002] and the safety prediction value (remaining time until the brake thickness [0014] is below the threshold) graphically using a display device (6), coupled to the control unit (i.e. module) to receive the generated prediction value and safety prediction value (i.e. specific mileage and remaining time), (capable of being) in separate bar displays regarding a due date for maintenance operations (i.e. time in which the maintenance needs to occur) on the functional components (i.e. oil or brakes) and (is cable of being) separate traffic light displays for the predicted conditions of the functional components (i.e. brakes or oil; examiner’s note: the limitation “displayed graphically using a display device in separate bar displays regarding a due date for maintenance operations on the functional components and/or separate traffic light displays for the predicted conditions of the functional components” is interpreted as printed matter, thereby reading as non-function descriptive material; currently, there is no functional relationship between the displayed bar data or traffic lights, i.e. the printed matter, and the display itself, as what is displayed has no structural interaction with the physical display itself; therefore, the display of Torsten et al. is capable of displaying the claimed limitation) wherein the at least one input signal (current values) represents condition data relating to the functional components (engine oil and brakes), wherein the general prediction value (for example the engine oil) represents a predicted condition (i.e. a preset mileage) of at least the at least one general functional component (engine oil), and wherein the safety prediction value (remaining mileage with respect to the thickness of the brake lining) represents a predicted condition (remaining usage of the brake lining relative to mileage [0025]) of the at least one safety-critical functional component (i.e. brake lining), wherein, in the generating operation, the safety prediction value (i.e. remaining running time [0025]) is generated which represents a time frame for a maintenance operation (as the safety prediction value is related to the remaining time until maintenance is needed [0036]) on the at least one safety-critical functional component (i.e. brake/oil/filter), and wherein the generating operation [0014] is carried out during part of an active operating time in the system (i.e. vehicle operation) in a cyclically repeated manner (as para. [0025] teaches the remaining time until maintenance is needed is determined by averaging the current gradients of the values y(t) or y(s)(wear) of the oil/brakes/filter using a recursive algorithm, the use of this algorithm is carried out during operation of the vehicle so to determine when the brake/oil/filter needs to be maintenance, this algorithm is operated in a cyclically repeated manner based on the determined gradients based on passed values of time or wear since the last iteration occurred [0025]), in response to a determination that function were active during a defined period (i.e. defined by an operation time of the vehicle and the remaining mileage is below the threshold), elimination a manual check of the functional components (i.e. as a user, based on control unit determinations relating brake/oil usage to mileage, would determine a manual check would not be need if the mileage indicated the threshold has not been met).
Torsten et al. remains silent regarding in the generating operation, the safety prediction value (i.e. value directed towards the remaining mileage related to brake lining) is generated after a test run of the system has taken place.
Ritter et al. teaches a similar method that includes generating a safety prediction value (i.e. a value directed a remaining useful life of a component) after a test run of the system has taken place [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Torsten et al. to include the test run as taught by Ritter et al. because Ritter et al. teaches such a step allows planners to explain upcoming maintenance and initiate logistics processes that support a smooth transition from malfunctioning equipment to fully operational equipment [0004], thereby improving the method of Torsten et al.. 

With respect to claim 13, Torsten et al. teaches a machine-readable storage medium (Fig. 6) on which a computer program including computer program code is stored, wherein the computer program code, when executed on a processor (as indirectly taught in Fig. 6), causes the processor to perform the rejected method of claim 1.

With respect to claim 3, Torsten et al. teaches the method wherein, in the generating operation, the safety prediction value (i.e. value directed towards the remaining mileage related to the brake lining) is generated (insofar as how “generating” is structurally recited) using usage data (i.e. brake lining thickness) regarding a use of the at least one safety-critical functional component (i.e. braking related to the thickness of the brake lining).

With respect to claim 6, Torsten et al. teaches the method further comprising providing the general prediction value (i.e. specified mileage) and the safety prediction value (remaining mileage related to brake lining thickness threshold) for outputting to a display device (6).

With respect to claim 7, Torsten et al. teaches the method further comprising reading in the at least one input signal (i.e. the current values related to mileage and brake lining) from at least one detection device (1) which is assigned to the functional components [0034].

With respect to claim 8, Torsten et al. teaches a control unit [0018] which is configured to carry out and/or actuate operations of a method for determining a condition of a system (i.e. a motor vehicle, [0001]), that has at least one general functional component ([0002], for example engine oil [0034) and at least one safety-critical functional component in corresponding units (i.e. safety-relevant components ([0002], for example components in a braking unit [0034]) , wherein the method comprises: generating [0014] a general prediction value (i.e. specified mileage [0002]) and a safety prediction value (i.e. remaining mileage related to when the brake thickness [0014] is below a threshold) for the system (vehicle) using at least one input signal (i.e. current values related to mileage and brake lining), and outputting the general prediction value and the safety prediction value (i.e. specific mileage and remaining mileage) to a display device (6) coupled to the control device [0018], wherein the at least one input signal (current values) represents condition data relating to the functional components (engine oil and brakes), wherein the general prediction value (for example the engine oil) represents a predicted condition (i.e. a preset mileage) of at least the at least one general functional component (engine oil), and wherein the safety prediction value (remaining mileage with respect to the thickness of the brake lining) represents a predicted condition (remaining usage of the brake lining relative to mileage [0025]) of the at least one safety-critical functional component (i.e. brake lining), wherein, in the generating operation, the safety prediction value (i.e. remaining running time [0025]) is generated which represents a time frame for a maintenance operation (as the safety prediction value is related to the remaining time until maintenance is needed [0036]) on the at least one safety-critical functional component (i.e. brake/oil/filter), and wherein the generating operation [0014] is carried out during part of an active operating time in the system (i.e. vehicle operation) in a cyclically repeated manner (as para. [0025] teaches the remaining time until maintenance is needed is determined by averaging the current gradients of the values y(t) or y(s)(wear) of the oil/brakes/filter using a recursive algorithm, the use of this algorithm is carried out during operation of the vehicle so to determine when the brake/oil/filter needs to be maintenance, this algorithm is operated in a cyclically repeated manner based on the determined gradients based on passed values of time or wear since the last iteration occurred [0025]) and in response to a determination that functional components (i.e. oil and brakes) were active during a defined period (i.e. a defined period of usage), eliminating a manual check of the functional components (i.e. as a user, based on control unit determinations relating brake/oil usage to mileage, would determine a manual check would not be need if the mileage indicated the threshold has not been met).

With respect to claim 9, Torsten et al. teaches a system [0018] for a vehicle [0001], wherein the system comprises at least one general functional component (engine oil, [0002]); at least one safety-critical component (i.e. brake lining of a brake system), a control unit [0018]  configured to carry out and/or actuate operations of a method for determining a condition of a system (i.e. a motor vehicle, [0001]), that has the at least one general functional component ([0002], for example engine oil [0034) and the at least one safety-critical functional component (i.e. safety-relevant components ([0002], for example components in the braking unit [0034]), a display device (6) for displaying the general prediction value (mileage) and the safety prediction value (mileage with respect to brake lining), wherein the display device (6) is  connected with a signal transmission (i.e. an indirectly taught connection between the control unit and display 6) capability to the control unit [0018], wherein, in the generating operation, the safety prediction value (i.e. remaining running time [0025]) is generated which represents a time frame for a maintenance operation (as the safety prediction value is related to the remaining time until maintenance is needed [0036]) on the at least one safety-critical functional component (i.e. brake/oil/filter), and wherein the generating operation [0014] is carried out during part of an active operating time in the system (i.e. vehicle operation) in a cyclically repeated manner (as para. [0025] teaches the remaining time until maintenance is needed is determined by averaging the current gradients of the values y(t) or y(s)(wear) of the oil/brakes/filter using a recursive algorithm, the use of this algorithm is carried out during operation of the vehicle so to determine when the brake/oil/filter needs to be maintenance, this algorithm is operated in a cyclically repeated manner based on the determined gradients based on passed values of time or wear since the last iteration occurred [0025]) and in response to a determination that functional components (i.e. oil and brakes) were active during a defined period (i.e. a defined period of usage), eliminating a manual check of the functional components (i.e. as a user, based on control unit determinations relating brake/oil usage to mileage, would determine a manual check would not be need if the mileage indicated the threshold has not been met).

With respect to claim 10, Torsten et al. teaches the system [0018] wherein the control unit [0018] and/or the display device (6) is or are arranged in a vehicle (as seen in Fig. 6), wherein the control unit [0018] and/or the display device (6) can be connected or is or are connected with a signal transmission (i.e. the indirectly taught connection between the control unit, display and vehicle components) capability to the vehicle via an interface (as seen in Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorsten et al. (DE 10222187A1) in view of Shibata et al. (2016/0215553).

With respect to claim 11, Torsten et al. teaches all that is claime din the above rejection of claim 10, but remains silent regarding the system [0018] has a device for anti-trapping protection for a vehicle door.
Shibata et al. teaches a similar system having a device (10) for anti-trapping protection [0033] for a vehicle door (i.e. as a window in part of a vehicle door, thereby reading on “for a vehicle door”).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Thorsten et al. such that the system of Thorsten et al. monitors the anti-trapping protection device of Shibata such that if the battery needs maintenance, a maintenance operation is performed, thereby ensuring the vehicle of Torsten with the device 10 of Shibata et al. is working properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pohl (2015/0121758) teaches an anti-trap door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853